Citation Nr: 0902160	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  08-21 572	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  

2.  Entitlement to service connection for chronic kidney 
failure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appellant had active duty for training from February 1962 
to August 1962, and on subsequent occasions with his state 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In December 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issue of entitlement to service connection for chronic 
kidney failure is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2002, the RO denied service connection for 
diabetes.  The appellant did not file a timely notice of 
disagreement.  

2.  The evidence at the time of the October 2002 RO decision 
did not include any competent evidence connecting diabetes 
mellitus to service or any competent evidence of exposure to 
herbicides.  

3.  The current evidence still does not include any competent 
evidence connecting diabetes mellitus to service or any 
competent evidence of exposure to herbicides.  

4.  The appellant's testimony and other statements as to 
exposure to chemical warfare agents and herbicides are 
cumulative and redundant of statements made in conjunction 
with his previous claim, which was decided in October 2002.  


CONCLUSIONS OF LAW

1.  The October 2002 RO decision denying service connection 
for diabetes is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the RO's 2002 decision is not new 
and material and the appellant's claim of entitlement to 
service connection for diabetes is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

VA has a duty to provide notification to a claimant regarding 
establishing entitlement to benefits, and a duty to assist 
with the development of evidence. Initially, the Board finds 
that the content requirements of a duty to assist notice have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In a letter dated in September 2005, the RO 
provided the appellant with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In as much as the claim involves reopening of a claim that 
was previously denied, the appellant was informed as to what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  See Kent v. 
Nicholson; 20 Vet. App. 1, 10 (2006).  This initial duty-to-
assist letter was provided before the adjudication of his 
claim in November 2006.  The Board also notes that in the 
March 2006, before the adjudication of the claim, an 
additional notice was provided regarding potential ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Therefore, the Board may decide the appeal without a 
remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
appellant's service medical records have been obtained.  The 
appellant had a hearing.  At his December 2008 Board hearing, 
the possibility of obtaining additional medical records from 
the State Adjutant General was raised.  However, since the 
claim has not been reopened, VA does not have jurisdiction to 
develop the claim any further.  

Previous Claim

In October 2002, the RO denied service connection for 
diabetes.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The evidence 
of record in October 2002 did not document any of the three 
required elements.  

The record at the time of the October 2002 decision included 
the service medical records, which do not document any 
treatment for or diagnosis of diabetes mellitus, related to 
exposure to nerve gas, chemical gas, other herbicides, or 
otherwise.  The October 2002 decision noted there was no 
medical evidence showing a current diagnosis, service medical 
records were silent regarding treatment or diagnosis in 
service, and there was no evidence showing he was exposed to 
herbicides in service.  

A claimant has a year to file a notice of disagreement (NOD) 
with a decision by the RO.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2008).  The appellant did not file a 
timely NOD with the October 2002 RO denial of service 
connection for diabetes.  Decisions of the RO which are not 
appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2008).  In this case, the appellant did not 
file a NOD within a year of the RO decision.  

Claim to Reopen

In August 2005, almost 3 years after its 2002 decision, the 
RO received what purported to be a NOD.  The RO responded to 
the appellant telling him that because it was not timely, it 
could not be considered an NOD, but it could be accepted as a 
request to reopen the claim.  He was provided VCAA compliant 
notice on the evidence needed to reopen a claim.  

The law provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

The appellant did provide competent medical evidence that he 
currently has diabetes.  This was lacking at the time of the 
previous denial, although there was no dispute that he had 
diabetes.  Competent medical evidence of a current disability 
is one of the elements required for service connection.  
However, alone, it is not enough to reopen a claim because, 
by itself, it does not raise a reasonable possibility of 
substantiating the claim.  Even in conjunction with the other 
evidence of record, the service medical records and the 
appellant's statements, it does not relate to an 
unestablished fact necessary to substantiate the claim.  
There must still be evidence of disease or injury in service 
and competent medical evidence connecting the current 
disability to the disease or injury in service.  Evidence on 
these two points is still lacking.  

There are two aspects to the appellant's claims, both of 
which he has previously advanced.  First, there is the claim 
that diabetes is due to his exposure to chemical weapons.  
His statements and testimony to the effect that he had 
chemical weapons training are credible.  However, they are 
cumulative and redundant of previous statements and are not 
new.  Further, there was not then, in 2002, and there is not 
now any competent medical evidence connecting chemical 
weapons training to the appellant's diabetes.  

Second, there is the claim that the chemical weapons training 
involved exposure to herbicides.  That claim was previously 
advanced and rejected.  The appellant's allegations of 
herbicide exposure are cumulative and redundant and are not 
new and material.  

The Board has reviewed the transcript of the appellant's 
hearing testimony along with the rest of the evidence of 
record.  His claims of chemical and herbicide exposure in 
service are cumulative and redundant of the evidence of 
record at the time of the last prior final denial of the 
claim.  The evidence submitted since the 2002 denial does not 
raise a reasonable possibility of substantiating the claim.  
Consequently, the 2002 RO denial of service connection for 
diabetes is not reopened and remains final.  


ORDER

In as much as new and material evidence has not been 
received, the petition to reopen a claim of entitlement to 
service connection for diabetes mellitus is denied.  


REMAND

In April 2008, the RO denied service connection for chronic 
kidney failure.  In July 2008, the appellant responded, 
asking that his claim be reviewed and discussing his impaired 
kidney function.  The responses of a lay claimant must be 
broadly construed.  On doing so in this case, it appears that 
the appellant's July 2008 letter is a NOD with the April 2008 
denial of service connection for chronic kidney failure.  
Where a claimant files a NOD and the RO has not issued a 
statement of the case (SOC), the issue must be remanded to 
the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should readjudicate the claim for 
service connection for chronic kidney 
failure in light of any evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SOC.  An appropriate period of time should 
be allowed for response.

The appellant is notified that he must respond to the SOC 
with a timely substantive appeal, or the Board will not have 
jurisdiction of his kidney disorder claim.  

Subsequently, if in order, the case should be returned to the 
Board.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


